The appellant was convicted of murdering one R. T. Blalock on or about May 10, 1923, and his punishment assessed at twelve years in the penitentiary. *Page 567 
The record is before us without a statement of facts or bills of exception, but discloses that the trial court, in sentencing appellant, ignored the provisions of the indeterminate sentence law and ordered that he be confined in the penitentiary for twelve years. The sentence is now reformed so as to read that the appellant shall be confined in the penitentiary for not less than five nor more than twelve years.
Finding no reversible error in the record, the judgment of the trial court, as reformed, is affirmed.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                    ON MOTION FOR REHEARING.